DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a FINAL REJECTION in response to applicant’s claim amendments and arguments filed August 19, 2021.  Claims 1, 13-16, 18, and 19 are currently amended.  Claims 2, 6-12, 17, and 20 have been canceled.  Claims 3-5 have previously been withdrawn from consideration.  Claims 21-23 are newly added.  Claims 1, 13-16, 18, 19, and 21-23 are pending review in this correspondence.  

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2021 has been entered.

Response to Amendment
	Rejection of claims 1, 2, 13, 14, 16, and 18-20 as being anticipated by Coates (US 2007/0084990 A1) is withdrawn in view of applicant’s claim amendments and claim cancelation.
	Claims 1, 17, and 18 as being anticipated by Gordon et al (US 2014/0004548 A1) is modified in view of applicant’s claim amendments.
	Rejection of claim 15 as being unpatentbale over Coates (US 2007/0084990 A1) in view of Schacher et al (US 2010/0132484 A1) is withdrawn in view of applicant’s amendments to claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Illumination module” and “detection module” in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: Paras. 0136 illumination module can comprise an illumination window 142, a light source 148, and/or a light concentrator such as a parabolic concentrator 144.  There does not appear to be a clear recitation of what the detection module is intended to encompass in the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has recited 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The applicant has recited the inclusion of a detection module in line 10 of the claim, but there is no recitation of this feature in applicant’s specification in a way that clearly defines what this feature is intended to be and/or encompassed by.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 13, 16, 18, 19, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon et al (US 2014/0004584 A1).
	With respect to claim 1, Gordon discloses a system comprising a handheld spectrometer and a liquid measurement accessory, the liquid measurement accessory comprising:
	A pipette unit (probe assembly 800, See Figs. 8B, 10, and 12) comprising an injection unit (optically transparent chamber 802, See Fig. 12), wherein said injection unit is configured to be inserted into an injection unit receiving recess (dark chamber 906, See Fig. 9) of the handheld spectrometer (sample collection and testing instrument 600) to permit the handheld spectrometer to obtain a measurement of a sample contained in the injection unit of the pipette unit, and wherein the injection unit is configured to be disposed between optical components (photodiodes 912 and reflective surface or coating of concave/spherical surface 908, See Fig. 9 and Paras. 0154-0155) of the handheld spectrometer when inserted into said receiving recess.
	With respect to claim 13, Gordon discloses that the injection unit comprises a syringe, a cylinder, or a piston (See Fig. 13A for depiction of optically transparent chamber 802, which takes the form of a cylinder, and Para. 0135).
	With respect to claim 16, Gordon discloses that the injection unit is configured to be in optical communication with the handheld spectrometer (See Fig. 12 and Para. 0175).
	With respect to claim 18, Gordon discloses that the handheld spectrometer comprises a light concentrator disposed between a light source and the measurement chamber part (See Fig. 13A and Para. 0178 for discussion of how photodiodes 912 of the spherical dark chamber 1300 may be located externally from the interior 1302, and light from the photodiodes may pass through opening 1822 through a window or lens positioned at the detector opening 1822).

	With respect to claim 23, Gordon discloses a system comprising a handheld spectrometer and a liquid measurement accessory, the liquid measurement accessory comprising:
	A pipette unit (probe assembly 800, See Figs. 8B, 10, and 12) comprising an injection unit (optically transparent chamber 802, See Fig. 12), 
wherein said injection unit is configured to be inserted into an injection unit receiving recess (dark chamber 906, See Fig. 9) of the handheld spectrometer (sample collection and testing instrument 600) to permit the handheld spectrometer to obtain a measurement of a sample contained in the injection unit of the pipette unit, and wherein the injection unit is configured to be disposed between optical components (transmitter 914 and reflective surface or coating of concave/spherical surface 908, See Fig. 9 and Paras. 0154-0155) of the handheld spectrometer when inserted into said receiving recess, 
wherein at least a portion of said injection unit is configured to reside within overlapping fields of view of an illumination module (photodiode 912) and a detection module (photon detection assembly 910, See Para. 0154 and Fig. 10) of said handheld spectrometer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al (US 2014/0004584 A1) in view of Schacher et al (US 2010/0132484 A1).
	Refer above for the disclosure of Gordon.

	Schacher teaches a system for processing of liquid samples that includes at least one pipette device that includes at least one pipette provided with a disposable pipette tip or re-usable pipette needle for the transfer of fluids (See Para. 0153).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to provide for the use of re-usable pipette tips/pipettes in the accessory of Gordon, as taught by Schacher, for the purpose of reducing cleaning time when different samples are being tested (disposable pipette), or reducing waste during the use of the spectrometer system, specifically when a single sample/fluid is repeatedly being provided (reusable pipette) for analysis.

Allowable Subject Matter
Claim 22 is allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the system of claim 22, specifically wherein the injection unit is configured to deform upon insertion into the injection unit receiving recess of the handheld spectrometer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest cited prior art of reference fails to disclose or fairly teach that the injection unit is configured to provide suction to intake liquid.

Response to Arguments
		Applicant's arguments filed August 19, 2021 have been fully considered but they are not persuasive. Applicant argues that Gordon is divergent from present claim 1 because there is no teaching of “a pipette unit” or “measurement of a sample contained in the injection unit of the pipette unit,” but rather discloses “collecting a sample on the swab tip 854” and then transferring the sample to a conduit and optically transparent chamber.  However, applicant's arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Ultimately, Gordon discloses that the test swab 850, after collecting the sample or specimen, is placed into the sample holder or probe assembly 800, which in turn is inserted into the passage of the dark chamber assembly 602 of the instrument 100, 200, 300, 400 (See Para. 0132).  Additionally, in other implementations, the test swab 850 is received such that the swab tip 854 does not reside in the optically transparent chamber 802.  Such implementations rely on reagent solution leaching sufficient amounts or material from the swab tip 854 and into the optically transparent chamber 802 (See Para. 0141).  Thus, the examiner maintains that Gordon discloses the invention as taught by applicant’s current claims, specifically that optical properties of the sample are measured inside the injection unit (optically transparent chamber 802) of Gordon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        September 10, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798